DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12-30-2020 have been fully considered but they are not persuasive. 
Applicant argues…
That a terminal disclaimer would be filed.
This is not found to be persuasive because…
Though an attempt to file the terminal disclaimer appears on the record, the attempt was not approved. In addition the examiner reached out to the applicant on 2-3-2020 to discuss fixing the terminal disclaimer. It was noted that the terminal disclaimer would be revised, which as of mailing this office action, it had not been corrected and approved.
                                                              Double Patenting
A.) Claims 1-4, 6, 9,11, & 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 13-14, 16 & 19 of U.S. Patent App. No. 15/863,160
It should be noted that U.S. Patent App. No. 15/863,160 has since been issued a notice of allowance as U.S. Patent No. 10,774,005 on 8-28-2020. However a published version of the patent has not been issued yet, for the purpose of rejection it will be referred to as App. No. 15/863,160.
Instant Application 15/863,158 Claims
Reference Application 15/863,160 Statement
Reference Application 15/863,160 Claim #
Claim 1: A method for forming a passage in a ceramic matrix composite component, the method comprising: 

Claim 1
embedding a hollow member into the core at a desired location to form a passage in the ceramic matrix composite component;
Embedding a hollow member into the first core portion at a desired location
Claim 1
wrapping the core with a ceramic material;
wrapping the first core portion with a first ceramic matrix composite material
Claim 1
and inserting a rod through the hollow member and into the core
inserting a rod through the hollow member and into the first core portion
Claim 1




It should be noted that App. 15/863,160 does not make mention of the hollow member comprising a sharpened end, as an example a needle shape. However, claim 3 notes that the ceramic matrix composite material is penetrated with the hollow member. Highlighting, the title of App. 15/863,160 is Needled
Ceramic Matrix Cooling Passages, implying that the passages have a needle shape to them. As such the case law for change of shape could be implemented for the hollow member. Wherein it is understood that a sharpened end on the hollow member would assist with the penetration into the ceramic matrix material. Additionally, the figures of this App. 15/863,160 depict the hollow members to be needle shaped.
Claim 3



Claim 2 wherein the ceramic material comprises a plurality of fibers through which the hollow member extends but does not cut
Wherein the first ceramic matrix composite material comprises a plurality of fibers through which the rod extends but does not cut.
Claim 16



Claim 3 wherein wrapping the core with the ceramic material comprises separating a plurality of fibers around the hollow member
Wherein wrapping the first core portion with the first ceramic matrix composite material comprises separating a plurality of fibers around the hollow member.
Claim 2



Claim 4 wherein wrapping the core with the ceramic material comprises penetrating the ceramic material with the hollow member
Wherein wrapping the first core portion with the first ceramic matrix composite material comprises penetrating the ceramic matrix composite material with the hollow member.
Claim 3



Claim 6 wherein the rod is of a desired cooling passage shape
Wherein the rod is of a desired cooling hole shape.
Claim 13



Claim 7 wherein the hollow member comprises a sharpened end
Ceramic matrix composite material is penetrated with the hollow member. Noting, Application 15/863,160 is silent on the shape of the hollow member.
Claim 3



Claim 8 wherein the hollow member is a needle
Ceramic matrix composite material is penetrated with the hollow member. Noting, Application 15/863,160 is silent on the shape of the hollow member.
Claim 3



 the rod
Wherein an inner surface of the hollow member is sized to receive the rod, the hollow member extending between the first core portion and the second core portion
Claim 19



Claim 11 further comprising coaxially forming a blind hole in the core for the rod within a blind hole
in the core for the hollow member
Further comprising coaxially forming a hole in the first core portion for the rod within a hole in the first core portion for the hollow member.
Claim 4



Claim 14 further comprising removing the core and the rod from the ceramic material
Further comprising removing the core and the rod from the ceramic material.
Claim 14



Claim 15 further comprising burning out the core and the rod from the ceramic material
Burning out the first core portion, the second core portion, the hollow member, and the rod from the ceramic matrix composite material. Highlighting, that there exists a limited amount of combinations of parts of which to include in the removal process via burning.
Claim 6





B.) Claims 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 13-14, 16 & 19 of U.S. Patent App. No. 15/863,160 and in further in view of Bouchard et al. (US-8,216,641, hereinafter Bouchard)
Regarding Claims 7-8, in analogous art for the method for producing a fiber reinforced composite material that implements making holes formed in fiber reinforced preform, Bouchard suggests details about making holes in a fiber reinforced preform, and in this regard Bouchard teaches the following:
7a.) & 8a.) (Col. 2, lines 10-11) teaches that holes are provided in the preform by inserting needles that push away the fibers of the preforms without damaging them. Highlighting, Figs. 3, 5, 7-8 depict various embodiments of needles used in the setup depicted in (Fig. 2) enabling for a plurality of holes to be formed in the fiber preform.
 	Bouchard further suggests that the benefit of using a needle shape for forming a hole in a fiber preform is it provides a means for pushing away the fibers of the preforms without 
	
	                                                                  Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741